Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 15, 2016

                                      No. 04-16-00675-CV

                                        Tom RETZLAFF,
                                           Appellant

                                                 v.

          Philip R. KLEIN, Klein Investigations & Consulting and James W. Landess,
                                          Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-17145
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On November 4, 2016, this court ordered appellant to file written proof that the fee for
preparing the clerk’s record had been paid. On November 14, 2016, appellant filed a letter
attaching a copy of an email from the trial court clerk acknowledging payment was made. It is
therefore ORDERED that the clerk’s record be filed in this appeal no later than ten days from the
date of this order. Appellant’s brief must be filed no later than twenty days after the date the
clerk’s record is filed, and appellee’s brief must be filed no later than twenty days after the date
the appellant’s brief is filed.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court